UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7426


TASHON SAMPSON,

                  Petitioner - Appellant,

          v.

WARDEN REYNOLDS,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:14-cv-04206-DCN)


Submitted:   January 21, 2016               Decided:   February 11, 2016


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tashon Sampson, Appellant Pro Se.   Donald John Zelenka, Senior
Assistant Attorney General, Caroline M. Scrantom, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tashon Sampson seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition.                    We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties     are    accorded   30        days   after   the     entry    of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

July 23, 2015.         The notice of appeal was filed on September 2,

2015.   Because Sampson failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal     contentions     are    adequately    presented        in   the

materials     before    this   court    and    argument     would    not     aid   the

decisional process.

                                                                            DISMISSED




                                         2